UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

CLARENCE DELANEY, JR.,

                                  Plaintiff,
         -v-                                        1:18-CV-1193
                                                    (DNH/CFH)


CITY OF ALBANY; POLICE OFFICER BRACE,
Detective for the City of Albany/CIU; POLICE
OFFICER DIGIUSEPPE, Detective for the City
of Albany/CIU; POLICE OFFICER JOHN DOE
1, Police Officer for City of Albany; and POLICE
OFFICER JOHN DOE 2, 3, 4, Police Officers for
the City of Albany,

                                  Defendants.

--------------------------------

APPEARANCES:

CLARENCE DELANEY, JR.
Plaintiff pro se
Samaritan Daytop Village
Veterans Program
327 West 43rd Street
New York, NY 10036

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Clarence Delaney Jr. brought this civil rights action pursuant to 42

U.S.C. § 1983. On December 16, 2019, the Honorable Christian F. Hummel, United States

Magistrate Judge, advised by Report-Recommendation that some of plaintiff's claims be

dismissed with prejudice and some without prejudice, and that the remaining claims be
permitted to proceed. Ultimately, Magistrate Judge Hummel recommended that upon

adoption of the Report-Recommendation, the Clerk return the case to him for issuance of

service of the Second Amended Complaint on the remaining defendants as the operative

pleading. No objections to the Report-Recommendation have been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff's conspiracy claim is DISMISSED WITH PREJUDICE as against all

defendants;

          2. Insofar as plaintiff attempts to set forth claims against Meaghan Speedling for

her legal representation, including ineffective assistance of counsel or legal malpractice,

those claims are DISMISSED WITH PREJUDICE, but (1) the dismissal of any ineffective

assistance of counsel claim is without prejudice to plaintiff's seeking to commence a habeas

corpus case, should he choose do to so, and (2) the dism issal of any legal malpractice claim

is without prejudice to plaintiff's seeking to address those claims in the appropriate state

court, should he choose to do so;

          3. The Clerk add Assistant Public Defender Meaghan Speedling to the docket and

thereafter terminate her from this action because plaintiff has failed to demonstrate that she

is a state actor for purposes of 42 U.S.C. § 1983 and has otherwise failed to state a claim

against her;

          4. Insofar as plaintiff attempts to set forth claims for malicious prosecution or false

                                               -2-
arrest as it relates to his conviction for obstruction, these claims are DISMISSED WITHOUT

PREJUDICE as barred by Heck v. Humphrey;

          5. Insofar as plaintiff attempts to set forth a claim for retaliatory arrest in violation of

the First Amendment against defendant DiGuiseppe, this claim is DISMISSED WITH

PREJUDICE;

          6. The Clerk add Judge Gary F. Stiglmeier to the docket and thereafter terminate

him from this action due to judicial immunity;

          7. As plaintiff was permitted to file a Third Amended Complaint solely to attempt to

cure the defects in his conspiracy and First Amendment claims, and because plaintiff has

failed to cure these defects, the Second Amended Complaint (ECF No. 17) is deemed the

operative pleading in this action;

          8. The Clerk return this case to Magistrate Judge Hummel for issuance of service

of the Second Amended Complaint (ECF No. 17) on the remaining defendants as the

operative pleading; and

          9. The Clerk add Assistant District Attorney Brenda Baddam to the docket as a

defendant.

          IT IS SO ORDERED.




Dated: March 9, 2020
       Utica, New York.


                                                 -3-
